DETAILED ACTION
	The following action is in response to application 16/788,962 filed on February 12, 2020.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Transmission 1:  Figs. 1A-1B
Transmission 2:  Figs. 2A-2B

Latch Actuator 1:  Solenoid
Latch Actuator 2:  Electric Motor
Latch Actuator 3:  Gear(s)
Latch Actuator 4:  Lever(s)
Latch Actuator 5:  Ramp(s)
Friction Clutch Torque Limitation 1:  <= 85% of the first rotational torque
Friction Clutch Torque Limitation 2:  < =70% of the first rotational torque
Friction Clutch Torque Limitation 3:  <= 50% of the first rotational torque
Friction Clutch Torque Limitation 4:  <= 40% of the first rotational torque
Friction Clutch Torque Limitation 5:  <= 30% of the first rotational torque
Friction Clutch Torque Limitation 6:  <= 20% of the first rotational torque

One-Way Clutch Torque Limitation 1:  = 100% of the first rotational torque
One-Way Clutch Torque Limitation 2:  < 100% of the first rotational torque
Friction and O/C Torque Limitation 1:  90-185% of the first rotational torque
Friction and O/C Torque Limitation 2:  95-120% of the first rotational torque
Friction and O/C Torque Limitation 3:  <90% of the first rotational torque
Friction and O/C Torque Limitation 4:  >100% of the first rotational torque
Control Order 1:  Friction Clutch then O/C, then Friction Clutch OFF (PP26)
Control Order 2:  Friction Clutch then O/C, Friction Clutch Maintained (PP26)
Control Order 3:  Friction Clutch, then Electric Motor (PP43)
Control Order 4:  Electric Motor, then Friction Clutch (PP43)
Control Order 5:  Electric Motor, then O/C (PP44)
Control Order 6:  Electric Motor, then disengage Friction Clutch (PP45)
Control Order 7:  Electric Motor, then Engine (but Engine is started before EM) (PP46)

The species are independent or distinct because they comprise of different components and different controls. In addition, these species are not obvious variants of each other based on the current record.
Applicant must elect a Transmission AND a Latch Actuator AND a Friction Clutch Torque Limitation AND a One-Way Clutch Torque Limitation AND a Friction and O/C Torque Limitation AND a Control Order Species (If applicant feels some of the Control Order species are compatible together, applicant may elect more than one and explain why they are the same species).

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  a search for each species would require searches in different areas as well as distinct text searches.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Note to Applicant
In order to expedite the examination process, it suggested applicant address the following issues in the response to this action:

Claim 8 is dependent upon itself.  It is believed this claim should depend upon claim 7.
Claim 14 is dependent upon itself.  It is believed this claim should depend upon claim 13.
It is unclear how claim 16 further limits claim 14.
When a Friction Clutch is disclosed/claimed to only be able to transfer a certain percentage of the first rotational torque, is this a structural limitation (the clutch will automatically slip beyond the certain percentage) or is the latching mechanism controlled somehow?
How does the One-way clutch transfer less than 100% of the first rotational torque if it is engaged and not overrunning?  Please Note:  the clutch has not been disclosed as being a selectable one-way clutch (SOWC).





FACSIMILE TRANSMISSION

Submission of your response by facsimile transmission is encouraged.  The central facsimile number is (571) 273-8300.  Recognizing the fact that reducing cycle time in the processing and examination of patent applications will effectively increase a patent's term, it is to your benefit to submit responses by facsimile transmission whenever permissible.  Such submission will place the response directly in our examining group's hands and will eliminate Post Office processing and delivery time as well as the PTO's mail room processing and delivery time.  For a complete list of correspondence not permitted by facsimile transmission, see MPEP 502.01.  In general, most responses and/or amendments not requiring a fee, as well as those requiring a fee but charging such fee to a deposit account, can be submitted by facsimile transmission.  Responses requiring a fee which applicant is paying by check should not be submitting by facsimile transmission separately from the check.
	







 
I hereby certify that this correspondence is being facsimile transmitted to the Patent and Trademark Office (Fax No. (571) 273-8300) on ____________ (Date)
 
Typed or printed name of person signing this certificate:  _____________________________________  
_____________________________________ 		
(Signature) 	

If your response is submitted by facsimile transmission, you are hereby reminded that the original should be retained as evidence of authenticity (37 CFR 1.4 and MPEP 502.02).  Please do not separately mail the original or another copy unless required by the Patent and Trademark Office.  Submission of the original response or a follow-up copy of the response after your response has been transmitted by facsimile will only cause further unnecessary delays in the processing of your application; duplicate responses where fees are charged to a deposit account may result in those fees being charged twice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096. The examiner can normally be reached M-F 06:00-14:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



March 9, 2022